Citation Nr: 0324289	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disability.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for a bilateral knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1990 to August 
1994.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The veteran provided testimony before the undersigned 
Veterans Law Judge via videoconferencing in December 2002; a 
transcript is of record.

At the time of the hearing, the veteran withdrew the issue of 
entitlement to service connection for a disability manifested 
by infertility.


REMAND

At the time of the personal hearing, the veteran provided 
additional annotated copies of inservice records.  These are 
of record in a separate (green) binder/folder filed within 
the claims file and should be reviewed in addition to other 
service records.  It is unclear whether all service records 
are of record.

Service records reflect that the veteran was seen for dental 
consultations and complaints of TMJ problems in service.  She 
has indicated that she has had similar problems since 
service.  She has not been examined by VA to determine the 
nature of TMJ residuals; and if there are TMJ residuals, 
whether they are or are not associable with the problems in 
service.

In service the veteran had complaints referable to her knees.  
Since service, she has had continued knee complaints.  And 
although knee problems have been documented post-service, 
there is no definitive current diagnosis of the actual 
disability involving the knees.

In service, the veteran developed tingling in both wrists and 
hands.  Since service, she has been seen for recurrent carpal 
tunnel syndrome and has undergone bilateral surgical 
procedures.  In this regard, it is suggested that even 
ignoring the tingling sensations in service, her full-blown 
neurological problems in both upper extremities were well 
developed and underway very soon after service separation and 
that she could not have had such advanced symptoms had they 
not been present in and attributable to service.  

Reports from various treatment procedures and evaluations 
undertaken by Kaiser Permanente facilities are of record.  It 
is unclear whether there are any other private or VA 
treatment records which may be helpful to the proof of the 
veteran's' claim.  

She has not been afforded a comprehensive examination to 
determine the nature of current disability, nor provide 
medical opinion as to any association between post-service 
problems and inservice complaints and symptoms.

Further, in adjudicating the carpal tunnel issues, the 
question of whether a chronic neurological disability may 
have been presumed to have been incurred in service has not 
been fully addressed by the RO.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  When the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

And given the nature of the veteran's contentions, the 
evidence of inservice and postservice treatment, and in 
consideration of the Court's holdings in Colvin and 
Hatlestad, the Board concludes that VA examinations would be 
helpful in resolving the issues raised by the instant appeal.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (or Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, § 7(a), 114 Stat. at 2099-2100.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  It would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Accordingly, in an effort to assist the RO, 
the Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Accordingly, the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  It appears from 
the evidence in the file, as well as her 
communications with VA, that most 
available private records may be now in 
the file, but the veteran should be 
requested to confirm that, to provide any 
additional ones not now in the file, 
and/or if she needs assistance in 
obtaining them, VA should do so. 

2.  The veteran should be scheduled for 
special dental, orthopedic and 
neurological examinations to provide 
definitive, reasoned, annotated, 
comprehensive responses to the following: 
(a) what is the etiology of all current 
orthopedic and neurological complaints 
and symptoms involving the knees, wrists 
and hands and what are the appropriate 
diagnoses, and what is their relation to 
complaints and findings in service; (b) 
when did the veteran's carpal tunnel 
syndrome first appear; what is its 
relationship to and how can it be 
distinguished from inservice and 
postservice complaints including 
"tingling"; what are the problems 
involving the veteran's TMJ area and what 
association do they have with inservice 
symptoms involving that same area?  All 
necessary laboratory and other 
evaluations must be undertaken and the 
claims file and all evidence therein 
should be reviewed in connection with the 
physician's assessments.  All opinions 
should be fully documented to the file.  

3.  The case should be readjduciated by 
the RO with regard to all pending 
appellate issues.  If the claim continues 
to be denied, the RO should issue a 
comprehensive SSOC to include all 
pertinent regulations.  The RO must also 
ensure that all provisions of VCAA have 
been complied with.  The veteran should 
be given a reasonable opportunity to 
respond after which time the case should 
be returned to the Board for further 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


